Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-22-00013-CV

                  THE HENDERSON-WESSENDORFF FOUNDATION,
                                 Appellant

                                               v.

                      PIONEER NATURAL RESOURCES USA, INC.,
                                    Appellee

                 From the 218th Judicial District Court, Karnes County, Texas
                             Trial Court No. 17-08-00196-CVK
                          Honorable Lynn Ellison, Judge Presiding

  BEFORE JUSTICE WATKINS, JUSTICE RODRIGUEZ, AND JUSTICE VALENZUELA

        In accordance with this court’s opinion of this date, the trial court’s December 12, 2021
judgment is VACATED and this case is DISMISSED WITH PREJUDICE. We ORDER the clerk
of this court to issue the mandate immediately. Costs of the appeal are taxed against the parties
that incurred them.

       SIGNED May 25, 2022.


                                                _________________________________
                                                Beth Watkins, Justice